Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 3 May 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris May 3. 1789.

Your favor of April 16. covering bills to the amount of 15,500 florins came duly to hand, and should have been sooner acknoleged but that I wished at the same time to acknolege their actual paiment. I am now enabled to do this on information of yesterday from Mr. Grand’s office as to the three bills which were already due, and that the fourth will be paid as soon as due. I am happy that the explicit orders of the Treasury board remove all doubt from between us as to the application of the monies in your hands or which yet remain to be borrowed on the last loan opened: and when in America I will endeavor to impress the necessity that their future orders be explicit and given without any delay.—I expect daily to receive my permission and shall have the honour to notify it to you as soon as I receive it. I am with very great esteem & respect Gentlemen Your most obedt. & most humble servt.,

Th: Jefferson

